Citation Nr: 0526176	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which reopened a previously denied 
claim for service connection for a back condition, and denied 
service connection for asbestosis and post-traumatic stress 
disorder (PTSD).  The veteran filed a notice of disagreement 
in July 2003 and a statement of the case (SOC) was issued in 
February 2004.  In April 2004, the veteran filed a 
substantive appeal specifically limiting the appeal to only 
the issue of service connection for the residuals of a back 
injury.

Although the RO reopened the veteran's claim and made a 
determination on the merits, the RO's decision to reopen, 
however, is not binding on the Board.  The Board must make an 
independent determination of whether the new and material 
evidence requirement has been met, regardless of whether the 
RO adjudicated the claim on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  

This decision reopens the veteran's claim.  The issue of 
service connection for residuals of a back injury is 
addressed in the REMAND portion of the decision below and 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a rating decision dated in August 1994, the RO denied 
service connection for residuals of a back injury, and 
notified the veteran of that decision; he did not appeal. 

2.  The evidence received subsequent to the RO's final August 
1994 decision is by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision that denied service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1994).

2.  New and material evidence has been received, since the 
August 1994 decision of the RO, to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim.  
This is so because the Board is taking action favorable to 
the veteran, at least with regard to reopening the claim; a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993), Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Reopening the Claim

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

In this case, the veteran is claiming that he has a back 
disability as a result of back injury in service.  In his 
July 2005 hearing, the veteran testified that his back was 
not injured as a result of a specific injury, but from 
"overuse" while in service aboard a ship as an aviation 
mate, refueling airplanes, running up and down ladders, 
climbing underneath airplanes and up on the wings.  He claims 
that he was treated during service with a board under his 
mattress.

A review of the service medical records does not show any 
complaint or treatment for a back problem.  An abstract of 
medical history shows that the veteran was treated for 
arthritis of the right hip and knee, which resulted in nine 
sick days.  At separation, examination of the spine was 
"normal."

The veteran claims that the nine days treatment noted in 
service included treatment for his low back complaints, which 
have continued to the present.  He also testified in the July 
2005 hearing that following service he was evaluated for his 
back complaints by a private physician, but that physician is 
since deceased.

In November 1993, the veteran was in an automobile accident 
and sustained a whiplash injury.  He complained of neck pain 
and stiffness.  X-ray examination was negative.  In December 
1993, the veteran was treated for cervical radiculitis.  

A March 1994 statement from P. Wilson, D.O., notes that the 
veteran stated that when he was in service he developed a 
back problem for which he received medical care.  He stated 
that they were never able to find a cause.  Following 
service, he was treated by a physician who was now deceased.  
Dr. Wilson wrote that the veteran's back still bothered him 
at times.  In a subsequent addendum, Dr. Wilson wrote that 
the veteran's low back problems started when he was in the 
service.

Currently, private treatment records show treatment for 
complaints of lower back pain, but do not relate the 
diagnosis to service.  

In a June 2003 statement, J. Padgett wrote that he served 
with the veteran both in boot camp in the summer of 1950 and 
aboard ship in the same division until June 1953.  He wrote 
that he observed the veteran have problems walking and that 
he walked with a limp.  He stated that the veteran missed a 
lot of liberties because of the pain causing him to stay 
aboard the ship.  In a July 2003 statement, A. Pursel wrote 
that he served with the veteran and that he was in no 
physical distress during boot camp; however, sometime after 
boot camp and at sea, the veteran developed problems with his 
back.

The Board notes that the last final decision is the August 
1994 decision of the RO that denied service connection for a 
back injury.  The RO noted that the service medical records 
were negative for the incurrence or aggravation of a back 
condition.  Although he was notified of that decision in a 
letter dated in August 1994, he did not initiate an appeal 
within one year and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  Since then, the veteran has submitted two lay 
statements dated in June and July 2003 stating that the 
veteran sustained an injury to his back in service.  This 
evidence is new evidence because it was not before the RO at 
the time of the August 1994 decision.  This is also material 
because it addresses the question of incurrence of a back 
injury in service.  As such, the evidence is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the appellant's claim for service 
connection for residuals of a back injury in service, and the 
claim for service connection is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a back injury 
and the claim is reopened.


REMAND

Although the claim is reopened, additional development is 
necessary before the Board may consider the issue on the 
merits.  The veteran has submitted evidence of the incurrence 
of an injury in service, and evidence he has a current back 
disorder; however, the Board is unable to determine if the 
veteran's current back disability is related to claimed 
injury in service.  The Court has held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  See 38 C.F.R. 
§ 3.159(c)(4)(i) (An examination is required where there is a 
reasonable possibility it may aid in substantiating the claim 
for service connection).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided a VA 
examination to determine if his current 
back disorder is related to service.  The 
examiner should examine the veteran to 
identify the current disability of the 
back, and following a review of the 
claims file provide an opinion as to 
whether it is at least as likely as not 
that any back disorder is related to 
service, specifically noting the 
veteran's treatment in service for 
arthritis of the hip.  All necessary 
tests should be conducted and the RO 
should provide complete rationale for all 
opinions reached.  The RO must forward 
the claims file to the examiner for 
review prior to the examination.

2.  The RO should readjudicate the 
veteran's claim for service connection 
for residuals of a back injury and a 
Supplemental Statement of the Case (SSOC) 
should be prepared.  Thereafter, the 
claims file should be returned to the 
Board in accordance with applicable 
procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

